On Motion for Rehearing.
Appellants contend that we were in error in holding that appellants had not alleged what had happened as a result of the letting of the contract, but were standing on their prediction as to what would happen if the contract was let under the bidding advertised for by the district; and contend that they have alleged what did happen after the letting of the contract. We do not agree with this contention. It is true appellants did allege the letting of the contract in the following language: "That said alleged District as an alleged municipal corporation has awarded a contract for said sewer project to the defendant Uhlen Construction Company; but plaintiffs say that for each and all of the reasons hereinbefore set forth, and for the special reason that there was no genuine competition between clay pipe and concrete pipe, that said alleged awarding of said alleged contract is void and of no effect, and that the proceedings hereinbefore mentioned casts a cloud upon plaintiffs' title to the real estate owned by them in said alleged District."
It will be observed that these allegations only refer back to the allegations made with reference to what would happen. The petition does not allege at what price the contract was let nor attempt to show that such price was too high or that there would not be sufficient money to do all the work contemplated under the project.
Appellants further contend that, if it is possible to glean from the petition as a whole that a cause of action has been stated, a general demurrer should be overruled. This rule, however, has its exceptions. Article 1997, R.S. 1925, requires that a pleading shall "consist of a statement in logical and legal form of the facts constituting the plaintiff's cause of action." And article 2003, R.S. 1925, requires, among other things, that a petition contain "a concise statement of the cause of action." See Pabst v. Roxana Petroleum Corporation (Tex.Com.App.) 80 S.W.2d 956; Harper v. Brown (Tex.Civ.App.) 61 S.W.2d 1036.
Appellants again insist that there was no genuine competition in the bidding *Page 1097 
for this contract, because the bidding was limited to clay pipe. We adhere to our former conclusion that the material to be used in the construction of the system was a matter addressed to the sound discretion of the board of directors.
The Commission of Appeals has recently held, in Vilbig Brothers v. City of Dallas, 91 S.W.2d 336, an opinion adopted by the Supreme Court March 4, 1936, and not yet published [in State reports], that the proposals for bids may even require patented material to be used in the contract, and that such a requirement does not render the bidding noncompetitive.
Appellants' motion for a rehearing has been carefully considered and is overruled.
BOBBITT, J., did not participate in the decision of this case.